DETAILED ACTION
This is the first action on the merits for application 17/722,802 filed on 04/18/2022. Claims 1-2 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 has been considered by the examiner.
Foreign Patent Document Cite Nos. 1-2, 5-7, and Non-Patent Literature Documents Cite Nos. 1-3 from information disclosure statement filed on 04/18/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. They have been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim2 :
“a friction member” in line 2, 10 should read --the friction member because a friction member was previously recited in claim 1.
“a friction slide surface” in line 2 should read -- the  friction slide surface-- because a friction slide surface was previously recited in claim 1.
“multiple lubricant oil recessed portions” in line 2-3 should read--the multiple lubricant oil recessed portions—because the limitation was previously recited in claim 1. 
“a recessed shape” in line 3 should read -- the recessed shape-- because recessed shape was previously recited in claim 1.
“a surface of a porous layer” should read -- the surface of the porous layer--because a surface of a porous layer was previously recited in claim 1. 
“multiple hollow portions” in line 5 should read -- the multiple hollow portions-- because the limitation was previously recited in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 5190991) in view of Kumaoka (JP2008038963A)
Claim 1: Parker discloses a method for manufacturing a friction member (col.1 lines 33-35) having a friction slide surface and multiple lubricant oil recessed portions depressed in a recessed shape with respect to the friction slide surface, the friction slide surface and the lubricant oil recessed portions being formed at a surface of a porous layer having multiple hollow portions1, said method comprising:
an original shape formation step of filtering a slurry raw material containing a paper substrate and forming the raw material in a sheet shape (claim 1 step a); 
a water content rate adjustment step of removing a water content from the sheet-shaped raw material to adjust a water content rate to 90% to 50% (col.4 lines 39-45);
 	a drying step of removing the water content from the sheet-shaped raw material having the formed lubricant oil recessed portions to adjust the water content rate to 10% or less (col 4 lines 46-47); and
 	a curing step of impregnating the sheet-shaped raw material in which the water content rate has been adjusted to 10% or less with a thermoplastic resin (step h),
 	Parker does not disclose a lubricant oil recessed portion formation step of pressing a lubricant oil recessed portion molding die against the sheet-shaped raw material in which the water content rate has been adjusted to 90% to 50% to form the lubricant oil recessed portions; wherein the lubricant oil recessed portion molding die is formed of metal or resin threads woven in a grid shape.
Kumaoka teaches a lubricant oil recessed portion formation step (Figs.3-6) of pressing a lubricant oil recessed portion molding die (10b; page 4 lines 25-27) against a sheet-shaped raw material (10) to form the lubricant oil recessed portions (10b); wherein the lubricant oil recessed portion molding die is formed of metal (page 4, lines 20-21) or resin threads woven in a grid shape.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a lubricant oil recessed portion formation step of pressing a lubricant oil recessed portion molding die against the sheet-shaped raw material to form the lubricant oil recessed portions; wherein the lubricant oil recessed portion molding die is formed of metal as taught by Kumaoka in the friction disc of Parker for the purpose of enhancing oil discharge.
Claim 2: Parker and Kumaoka as modified device discloses a method for manufacturing a wet friction plate comprising:
 a friction member (Kumaoka: element 10) comprising a friction slide surface (surface of 10b) and multiple lubricant oil recessed portions (10b) depressed in a recessed shape with respect to the friction slide surface, the friction slide surface and the lubricant oil recessed portions being formed at a surface of a porous layer (e.g. surface layer) having multiple hollow portions (e.g. pores1);
and a core metal (W) formed in a flat plate annular shape and provided with the friction member along a circumferential direction (Fig.3), said method comprising: 
a bonding step of bonding the friction member (page 4 lines 20-21: the clutch disk 6 according to the present embodiment is formed by attaching the friction material 10 to the front and back surfaces of the core material W) manufactured by the method for manufacturing a friction member according to claim 1 to the core metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 It is understood in the art that friction layer 10 made as a resin will be porous and have multiple hollow portions, i.e. have pores. For example, Dong (EP3473883A1) discloses friction material (Fig.1, 10) having a surface of a porous layer (32) having multiple hollow portions (20).